DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capacitor disclosed as part of the divider must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (U.S. Patent No. 5,811,968; hereafter Nakazawa) in view of Dames et al. (U.S. Patent No. 5,815,091; hereafter Dames).
 Regarding claims 1-7, Nakazawa discloses a position detecting device, comprising: a first hall device (see Nakazawa Fig. 15, item 11) and a second hall device (see Nakazawa Fig. 15, item 12); a 
Nakazawa does not specifically disclose that the divider generates the ratio in accordance with a charging time of a capacitor using the addition voltage and a discharging time of the capacitor using the subtraction voltage; wherein the divider comprises a dual- slope integrating analog-to-digital converter (ADC); wherein the divider is configured to calculate the ratio of the addition voltage to the subtraction voltage in accordance with a ratio of the charging time to the discharging time; wherein, in a case in which the capacitor has a first voltage level and is charged according to the addition voltage, the divider is configured to calculate the charging time by measuring a time taken for a voltage of the capacitor to reach a second voltage level; wherein, in a case in which the capacitor has the second voltage level and is discharged according to the subtraction voltage, the divider is configured to calculate the discharging time by measuring a time taken for a voltage of the capacitor to reach the first voltage level; wherein the charging time of the capacitor using the addition voltage is different from the discharging time of the capacitor using the subtraction voltage; wherein changes in voltage according to temperatures of the first hall voltage and the second hall voltage are removed in accordance with the ratio of the addition voltage to the subtraction voltage.
	Dames discloses that it was well known to one having ordinary skill in the art at the time the invention was filed to utilize a dual-slope integrating ADC to output a ratio of two input voltages (see Dames Fig. 5a, item 31 and col. 10, ll. 24-27 “The filtered signals are then converted into digital signals by a dual slope type analog-to-digital converter, which has been adapted to use as inputs the two signals in quadrature and which outputs the ratio of the two filtered signals.”); wherein the divider is 13 by N15 the resulting digital signal is equivalent to V15/V13); wherein, in a case in which the capacitor has a first voltage level and is charged according to the addition voltage, the divider is configured to calculate the charging time by measuring a time taken for a voltage of the capacitor to reach a second voltage level (see Dames Fig. 5b, items Vm and t0); wherein, in a case in which the capacitor has the second voltage level and is discharged according to the subtraction voltage, the divider is configured to calculate the discharging time by measuring a time taken for a voltage of the capacitor to reach the first voltage level (see Dames Fig. 5b, items Vm and t1); wherein the charging time of the capacitor using the addition voltage is different from the discharging time of the capacitor using the subtraction voltage (this will be true whenever V1+V2 ≠ V1-V2); wherein changes in voltage according to temperatures of the first hall voltage and the second hall voltage are removed in accordance with the ratio of the addition voltage to the subtraction voltage (see Dames equations 11 and 12. As explained below, the ratio is solely dependent on the charging and discharging times, and therefore are independent of physical parameters like temperature variation.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a dual-slope integrating ADC to produce the ratio of the first and second input voltages of Nakazawa, as taught by Dames, because as can be seen by Dames, dual-slope integrating ADCs rely only on the integrating time (see Dames equations 11 and 12, which show that value N13 = fct0 = fcVm(RC/V13) and N15 = fct1 = fcVm(RC/V13). By simplifying and rearranging we see that N13/N15 = V15/V13 = t0/t1), that is, the voltage ratio is independent of physical parameters such as the specific RC values of the circuit. Therefore dual-slope integrating ADCs are insensitive to variations of those parameters which may drift because of aging or temperature fluctuations. 


Nakazawa does not specifically disclose that the divider generates the ratio in accordance with a charging time of a capacitor using the addition voltage and a discharging time of the capacitor using the subtraction voltage; wherein the divider comprises a dual- slope integrating analog-to-digital converter (ADC); wherein the divider is configured to calculate the ratio of the addition voltage to the subtraction voltage in accordance with a ratio of the charging time to the discharging time; wherein, in a case in which the capacitor has a first voltage level and is charged according to the addition voltage, the divider is configured to calculate the charging time by measuring a time taken for a voltage of the capacitor to reach a second voltage level; wherein, in a case in which the capacitor has the second voltage level and is discharged according to the subtraction voltage, the divider is configured to calculate the discharging time by measuring a time taken for a voltage of the capacitor to reach the first voltage level; wherein the charging time of the capacitor using the addition voltage is different from the discharging time of the capacitor using the subtraction voltage; wherein changes in voltage according to temperatures of the first hall voltage and the second hall voltage are removed in accordance with the ratio of the addition voltage to the subtraction voltage.
13 by N15 the resulting digital signal is equivalent to V15/V13); wherein, in a case in which the capacitor has a first voltage level and is charged according to the addition voltage, the divider is configured to calculate the charging time by measuring a time taken for a voltage of the capacitor to reach a second voltage level (see Dames Fig. 5b, items Vm and t0); wherein, in a case in which the capacitor has the second voltage level and is discharged according to the compensation voltage, the divider is configured to calculate the discharging time by measuring a time taken for a voltage of the capacitor to reach the first voltage level (see Dames Fig. 5b, items Vm and t1); wherein the charging time of the capacitor using the addition voltage is different from the discharging time of the capacitor using the compensation voltage (this will be true whenever V1+V2 ≠ V1-V2); wherein changes in voltage according to temperatures of the first hall voltage and the second hall voltage are removed in accordance with the ratio of the addition voltage to the subtraction voltage (see Dames equations 11 and 12. As explained below, the ratio is solely dependent on the charging and discharging times, and therefore are independent of physical parameters like temperature variation.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a dual-slope integrating ADC to produce the ratio of the first and second input voltages of Nakazawa, as taught by Dames, because as can be seen by Dames, dual-slope integrating ADCs rely only on the integrating time (see Dames equations 11 and 12, which show that value N13 = fct0 = fcVm(RC/V13) 15 = fct1 = fcVm(RC/V13). By simplifying and rearranging we see that N13/N15 = V15/V13 = t0/t1), that is, the voltage ratio is independent of physical parameters such as the specific RC values of the circuit. Therefore dual-slope integrating ADCs are insensitive to variations of those parameters which may drift because of aging or temperature fluctuations.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Dames as applied to claims 1 and 9, respectively, above, and further in view of Nishida et al. (Pub. No. US 2009/0045807 A1; hereafter Nishida).
 Regarding claims 8 and 16, Nakazawa in view of Dames discloses the position detecting device of claim 1, but does not further disclose: a first differential amplifier configured to differential-amplify two output voltages of the first hall device to generate the first hall voltage; and a second differential amplifier configured to differential-amplify two output voltages of the second hall device to generate the second hall voltage.
	Nakazawa discloses outputs from a Hall element, but does not specifically disclose the circuitry involved in generating the outputs.
	Nishida discloses that it was well known in the art at the time the invention was filed to produce single voltage outputs from a Hall element by measuring the Hall voltage of a Hall device using a differential amplifier to output the Hall voltage (see Nishida Fig. 2, items 21a and 21b).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Nakazawa in view of Dames with differential amplifier in order to generate the single Hall voltage outputs like those shown as utilized by Nakazawa in view of Dames. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Dames and Oh et al. (Pub. No. US 2019/0141219 A1; hereafter Oh).
Regarding claim 17, Nakazawa discloses a first hall device configured to generate a first hall voltage (see Nakazawa Fig. 15, item 11); a second hall device configured to generate a second hall voltage (see Nakazawa Fig. 15, item 12); and a position detection device configured to detect a current position by sensing a position of a magnet based on a ratio of a sum of the first hall voltage and the second hall voltage to a difference between the first hall voltage and the second hall voltage (see Nakazawa Fig. 15, items 20, 21, and 22), wherein, the position detection device comprises a divider configured to calculate a ratio of the subtraction-addition voltage to the addition-subtraction voltage (see Nakazawa Fig. 15, item 22).
	Nakazawa does not disclose a camera module, comprising: a lens barrel; and an aperture module configured to adjust an amount of light incident to the lens barrel, the aperture module comprising: a coil; a magnet that opposes the coil along a first direction perpendicular to an optical axis; detecting the position of an aperture of the aperture module based on the position of the magnet, and that the ratio is calculated in accordance with a charging time of a capacitor using the addition voltage and a discharging time of the capacitor using the subtraction voltage.
	Dames discloses that it was well known to one having ordinary skill in the art at the time the invention was filed to utilize a dual-slope integrating ADC to output a ratio of two input voltages (see Dames Fig. 5a, item 31 and col. 10, ll. 24-27 “The filtered signals are then converted into digital signals by a dual slope type analog-to-digital converter, which has been adapted to use as inputs the two signals in quadrature and which outputs the ratio of the two filtered signals.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a dual-slope integrating ADC to produce the ratio of the first and second input voltages of Nakazawa, as taught by Dames, because as can be seen by Dames, dual-slope integrating ADCs rely only on the integrating time (see Dames equations 11 and 12, which show that value N13 = fct0 = fcVm(RC/V13) and N15 = fct1 = fcVm(RC/V13). By simplifying and rearranging we see that N13/N15 = V15/V13 = t0/t1), that is, 
 	Nakazawa in view of Dames does not disclose a camera module, comprising: a lens barrel; and an aperture module configured to adjust an amount of light incident to the lens barrel, the aperture module comprising: a coil; a magnet that opposes the coil along a first direction perpendicular to an optical axis; detecting the position of an aperture of the aperture module based on the position of the magnet.
	Oh discloses a camera module (see Oh Fig. 2, item 100), comprising: a lens barrel (see Oh Fig. 2, item 200); and an aperture module configured to adjust an amount of light incident to the lens barrel (see Oh Fig. 2, item 500), the aperture module comprising: a coil (see Oh Fig. 2, item 521b); a magnet that opposes the coil along a first direction perpendicular to an optical axis (see Oh Fig. 2, item 521a); and a position detection device configured to detect a current position by sensing a position of a magnet (see Oh Fig. 2, item 521c).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the position sensing device of Nakazawa in view of Dames into a camera module like that in Oh in order to enable position sensing that is insensitive to variations of those parameters which may drift because of aging or temperature fluctuations.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Dames and Oh as applied to claim 17 above, and further in view of Ito (Pub. No. US 2017/0155847 A1; hereafter Ito).
 	Regarding claim 18, Nakazawa as modified discloses the camera module of claim 17, but does not disclose that the first hall device is disposed on a first side of the coil along a second direction that is 
	Oh discloses placing a single Hall element alongside the coil in the second direction, but does not disclose a second Hall device. Nakazawa in view of Dames require two Hall elements, but do not specifically disclose how they should be located with respect to a coil. In combination, therefore, it is unclear how the two Hall elements should be placed with respect to the coil.
	Ito discloses placing a pair of Hall elements either within the air core of a coil in a camera module, or “outside the drive coil” (see Ito paragraph [0110]). It would therefore have been obvious to one having ordinary skill in the art that the position of the Hall elements is configurable, and there are only so many positions the coils could be located (i.e. inside, outside on the same side, outside on opposite sides, or outside on adjacent sides), each with reasonable expectation of success. Selecting from one of a finite number of identifiable solutions, each with a reasonable expectation of success is deemed obvious to the ordinary workman in the art (see MPEP 2143(I)(E)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/9/2021